Exhibit 10.5

 

LOGO [g39959g44t54.jpg]

  

Catalent Pharma Solutions

14 Schoolhouse Road

Somerset, NJ 08873

 

T (732) 537-6341

F (732) 537-5996

www.catalent.com

December 16, 2009

Dr. Kurt Nielsen

[Home Address]

Dear Kurt:

Congratulations on your offer of employment! Catalent is the leading provider of
pharmaceutical development services, drug-delivery technologies, manufacturing
and packaging services to the global pharmaceutical and biotechnology industry.
We take great pride in hiring executives who have talent, drive and commitment,
and we are extremely delighted to have you join our team.

Attached is important information about our organization, your individual
position, benefits and rewards. I encourage you to review all materials
thoroughly and contact me with questions.

I am pleased to confirm in writing our offer of employment to you. The major
provisions of your offer are:

 

  1. Position: Your position is Senior Vice President, Innovation and Growth and
Chief Technology Officer reporting directly to the President and CEO. You will
also be a member of Catalent’s Executive Leadership Team.

 

  2. Pay: Your base bi-weekly rate of pay will be $14,615.38 (annualized to
$380,000). The official Catalent workweek starts on Monday and runs through
Sunday. Catalent employees are paid every other Friday, one week in arrears
according to the payroll schedule included in your packet.

 

  3. Sign-On Bonus: You will receive a sign-on bonus of $300,000 to be paid
within 30 days from the start of your employment. Please note all applicable
taxes and withholdings will apply to this bonus payment. If you voluntarily
terminate employment with Catalent or if you are terminated for “Cause” (as
defined below) within twelve (12) months of your start date, you will be
obligated to repay Catalent the full amount of the sign-on bonus.

 

  4. Performance: Your performance and merit reviews will follow the standard
annual review calendar for Catalent. Your base salary may be increased from time
to time subject to the discretion and approval of the CEO and Compensation
Committee of the Board of Directors.

 

  5. Rewards: Catalent is pleased to offer a comprehensive, competitive
compensation program that rewards talented employees for their performance.

 

  a. You will be eligible for participation in our short-term incentive plan,
which we call our Management Incentive Plan (MIP). Your target incentive for
fiscal year 2010 (July 1, 2009 - June 30, 2010) will be 75% of your annual base
salary. For fiscal year 2010 you will be eligible for a full-year target
incentive opportunity provided you start on or before February 2, 2010 unless
mutually agreed by the parties hereto. Annual bonus payments are determined
based upon the achievement of specific financial and management agenda
objectives. This will be explained to you in more detail when you come on board,
but I am glad to answer any questions you may have in the interim.



--------------------------------------------------------------------------------

LOGO [g39959g44t54.jpg]

 

 

  b. You will be eligible for our health, life, disability and 401(k) retirement
savings plans on your first day of employment. You will receive more information
on these benefits during your new hire orientation.

 

  c. You will be eligible to participate in Catalent’s Deferred Compensation
Plan that enables you to save over the IRS limits in the qualified 401(k) plan.
Complete details on the features of this plan and how to enroll will be mailed
to your home following hire date.

 

  d. We will recommend to the Board of Directors of PTS Holdings Corp. (parent
entity of Catalent) that you be awarded 3,000 stock options to acquire shares of
common stock of PTS Holdings Corp. with an exercise price per share equal to the
Fair Market Value on the date of grant (as such term is defined in the Equity
Documents). The grant of your award will be subject to your investment of not
less than $225,000 in cash to purchase shares of common stock of PTS Holdings
Corp. at a per share purchase price equal to the Fair Market Value at the time
of the purchase. The first installment of $100,000 shall be paid by you within
45 days of your start date and the second installment of $125,000 shall be made
no later than September 30, 2010.

 

  The grant of your award is subject to the approval of the Board of Directors
of PTS Holdings Corp. and the date of the grant will be the date the Board of
Directors approves your award. The timing of the approval of your recommended
grant is dependent on your acceptance and start date. The complete terms and
conditions of this equity award, including vesting provisions and restrictive
covenants such as a non-compete, will be communicated to you as part of the
Equity Documents that you will receive, pending approval of the award. Equity
Documents as used herein is defined as the PTS Holdings Corp. Management Equity
Subscription Agreement, PTS Holdings Corp. Securityholders Agreement, 2007 PTS
Holdings Corp. Stock Incentive Plan, and the Non-Qualified Stock Option
Agreement to the 2007 PTS Holdings Corp. Stock Incentive Plan. A form of each
equity document is enclosed herein. You do not need to complete these documents
since your actual agreements will be prepared pending approval of your award.

 

  6. Severance: You will be entitled to receive severance payments and benefits
if your employment with Catalent Pharma Solutions, Inc. (the “Company”) ceases
under specified circumstances.

Specifically, if either (i) you are involuntarily terminated by the Company for
a reason other than Cause (as defined below), death or disability, or (ii) you
resign from your position with the Company for Good Reason (as defined below),
you will receive the following severance payments and benefits on account of
such termination:

a. A severance payment equal to one (1) times the sum of your annual base salary
and target bonus, payable in equal installments over the one (1) year period
following the date of your termination of employment (the “Severance Period”),
consistent with the normal payroll practices of the Company; and

b. You will continue to receive the group health benefits coverage in effect on
your termination date (or generally comparable coverage) for yourself and, where
applicable, your spouse and eligible dependents (to the extent they were
receiving such coverage as of the termination date), at the same premium rates
as may be charged from time to time for employees of the Company generally,
which coverage shall be provided until the earlier of (i) the expiration of the
Severance Period and (ii) the date you are or become eligible for coverage under
group health plan(s) of any other employer. Such continued coverage shall run
concurrently with COBRA.

These severance payments and benefits are conditioned on you signing and not
revoking the Company’s standard release of claims for executives generally. In
addition, your entitlement to the severance payments and benefits are
conditioned on your execution of and adherence to, the Management Equity
Subscription Agreement; Section 6 of that Agreement sets forth customary
restrictions on competition during your employment with the Company and for a
period of one (1) year following your termination of employment for any reason
as well as customary confidentiality and non-solicitation covenants.

 

2



--------------------------------------------------------------------------------

LOGO [g39959g44t54.jpg]

 

For purposes of this severance section of this letter, the term “Cause” shall
mean: (i) your willful failure to perform your job duties which is not cured
within fifteen (15) days following written notice from the Company; (ii) your
conviction or confessing to or becoming subject to proceedings that provide a
reasonable basis for the Company to believe that you have engaged in a felony,
crime involving dishonesty, or crime involving moral turpitude and which is
demonstrably injurious to the Company and its subsidiaries; (iii) your willful
malfeasance or misconduct which is demonstrably injurious to the Company and its
subsidiaries; or (iv) breach by you of the material terms of any
non-competition, non-solicitation or confidentiality provisions. For purposes of
this definition, no act or failure to act will be deemed “willful” unless
effected by you not in good faith.

The term “Good Reason” shall mean, without your consent,: (i) a substantial
diminution in your position or duties, adverse change in reporting lines, up and
down, or assignment of duties materially inconsistent with your position;
(ii) any reduction in your base salary; (iii) failure of the Company to pay
compensation or benefits when due; (iv) the Company’s failure to provide you
with an annual bonus opportunity that is at the same level as established in
this offer letter; or (v) you are required to move your principal business
location more than fifty (50) miles, in each case, which is not cured within
thirty (30) days following the Company’s receipt of written notice from you
describing the event constituting Good Reason.

Please note that, with respect to your outstanding equity rights at the time of
your termination of employment, your individual grant agreement and the related
equity documents set forth the consequences of your termination of employment on
such equity rights.

 

  7. Paid Time Off: Upon joining Catalent you will receive seven (7) paid
company holidays (New Years Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and the day following, and Christmas Day). Beginning January
2010, you will be eligible to receive up to 26 days of paid time off (PTO). PTO
includes vacation, sick and personal days, all of which need to be used during
the 2010 calendar year.

 

  8. Screening: Consistent with our policies for all Catalent personnel and the
special consideration of our industry, this offer is contingent upon the taking
of a company-paid drug screening test, the results of which must be negative, as
well as an acceptable background check.

 

  a. The drug screen must be completed within five days of receipt of this
offer.

 

  b. The background check must be complete prior to your start of employment.
Please sign and fax back at least one week prior to your start date the
following documents authorizing us to move forward with the initiation of the
required background check:

 

  1. Signed copy of this offer

 

  2. Background Check – Notice & Acknowledgement.

 

  9. Terms: Notwithstanding anything to the contrary herein, employment with
Catalent is not for any definite period of time and is terminable, with or
without notice, at the will of either you or the company at any time for any
reason. There shall be no contract, express or implied, of employment.

 

  10. Confidentiality: Catalent does not hire people for the purpose of
acquiring their current or former employer’s trade secrets, intellectual
property, or other confidential or proprietary information, and Catalent does
not want access to any materials containing such information. Consequently, any
documents, computer discs, etc. containing any such information should be
returned to your current or former employer, and in no case may such information
be brought to, or used, at Catalent.

 

3



--------------------------------------------------------------------------------

LOGO [g39959g44t54.jpg]

 

 

  11. Ethics: As a company founded on a core set of values, you will be provided
with Catalent’s Standards of Business Conduct and be prepared to sign a letter
of compliance.

 

  12. Orientation: Catalent’s Senior Vice President of Human Resources, Harry
Weininger, will be contacting you regarding your orientation into Catalent. We
will work out a mutually agreeable day and time for your orientation to receive
information about the benefits program, as well as technology training. Please
remember to bring the typical identification items including your driver’s
license and social security card.

 

  13. Start Date: Your first day of employment is to be mutually agreed upon.

Your agreement to the terms of this letter supersedes any other oral or written
agreement or understanding you have with the Company (including any predecessor
entity) regarding your eligibility for severance payments and benefits.

As mentioned above, please fax back a signed copy of this offer, the completed
Background Check – Notice & Acknowledgment to commence your background
investigation to me at 732 537-5932.

Please sign below to indicate your agreement to the terms of this letter.

If you have any questions, please feel free to call me at 732-537-6401 or Harry
Weininger at 732-537-6432.

Sincerely,

/s/ John Chiminski

John Chiminski

President and Chief Executive Officer

Catalent Pharma Solutions, Inc.

Enclosures

cc: Harry Weininger

I accept the above offer of employment:

 

/s/ Kurt Nielsen

             January 10, 2010                                    

Kurt Nielsen

     Date

 

4